Citation Nr: 1618279	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A review of the Veteran's electronic VA e-folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The reopened claim for entitlement to service connection for a heart disorder pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO initially denied the claim for service connection for a heart disorder in an April 1974 decision.  

2.  The RO denied a request to reopen the claim for service connection for a heart disorder in a January 2004 decision.  

3.  Since the January 2004 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The January 2004 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for a heart condition in April 1974.  The RO noted that the service treatment records showed a systolic murmur, which is a constitutional or developmental disorder and not subject to service connection.  The RO denied the claim.  The Veteran did not perfect a timely appeal to this decision, thus it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  

In January 2004, the RO denied an August 2003 petition to reopen the claim for service connection for a heart disorder.  The Veteran did not perfect a timely appeal to this decision, thus it is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.   

In May 2009, the RO received the Veteran's petition to reopen his claim for service connection of a heart disorder.  In June 2010, the Veteran submitted private medical records to include a September 2008 Nuclear Cardiology report showing a diagnosis of atrial fibrillation.  As the new medical evidence of current diagnosis and/or findings relates to the unestablished fact of a current disability, an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if the Veteran has a current heart disorder that is etiologically related to his military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for a heart disorder is reopened. 


REMAND

With respect to the reopened claim, additional development is also required.  The record contains a cardiology procedure report dated February 25, 2010.  This report indicates that an electrocardiogram (EKG) was performed.  The results of that procedure are not contained in VA e-folders.  This report as well as any other treatment records that pertain to his heart should be obtained on remand.  VA examination is also required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records that pertain to his heart, dated since February 25, 2010, from the Atlanta VA facility.  

2.  Thereafter, schedule the Veteran for appropriate VA examination.  The Veterans e-folders should be made available to the examiner for review in conjunction with the examination.

The examiner should identify any current heart disorder found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any heart disorder had clinical onset during active service or is related to any incident of service.  

The examiner should provide a rationale for all opinions expressed.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


